Citation Nr: 0306248	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-01 882A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  In July 2000, the Board of Veterans' Appeals (Board) 
held that new and material evidence had been received, and 
reopened and remanded the case to the RO.  Thereafter, the 
case was returned to the Board.  In November 2002, the Board 
undertook Board-level development action which was necessary 
prior to a final decision on the claim.  In February 2003, it 
was learned at the Board that the veteran had died in January 
2003.


FINDING OF FACT

In February 2003, the Board received a January 2003 VA 
medical record indicating that the veteran died on January 
[redacted], 2003.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim for 
service connection for post-traumatic stress disorder.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

It is quite unfortunate that the veteran died during the 
pendency of the appeal.  As a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2002); 
38 C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of the appeal or of any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



